                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

NEW YORK LIFE INSURANCE
COMPANY,

       Plaintiff,

vs.                                                      Civ. No. 17-621 KG/KK

ROGER SAUL, ROSEANNE SILVA, and
ESTATE OF JAMES SILVA, deceased,

       Defendants

AND                                                      Consolidated with

ROGER SAUL and ROSANNE SILVA,

       Plaintiffs,

v.                                                       Civ. No. 18-411 KG/KK

NEW YORK LIFE INSURANCE
COMPANY,

       Defendant.
                      ORDER REMANDING CIV. NO. 18-411 KG/KK

       Having granted Roger Saul’s “Plaintiffs [sic] Response and Objection to ‘Removal’

(From Metropolitan Court T-4-CV-2018-005720)” (Doc. 7), filed in Civ. No. 18-411 KG/KK, by

entering a Memorandum Opinion and Order contemporaneously with this Order Remanding

Civ. No. 18-411 KG/KK,

       IT IS ORDERED that Civ. No. 18-411 KG/KK is remanded to Metropolitan Court,

County of Bernalillo, State of New Mexico.



                                                  __________________________________
                                                  UNITED STATES DISTRICT JUDGE
